        Case 1:18-cr-00744-KPF Document 81 Filed 04/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

                                                   18 Cr. 744-1 (KPF)
                   -v.-
                                                        ORDER
JOHN BROWN,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On April 10, 2020, Defendant John Brown submitted a letter motion

seeking bail in light of the ongoing COVID-19 pandemic. (Dkt. #75). On

April 13, 2020, the Government submitted its opposition to Defendant’s

motion. (Dkt. #78). On April 14, 2020, Defendant submitted a reply letter.

(Dkt. #79). On April 15, 2020, the Court held a telephonic hearing, during

which it heard from the parties and rendered an oral decision on Defendant’s

motion. For the reasons given on the record during the telephonic hearing,

Defendant’s motion is DENIED. The Clerk of Court is directed to terminate

the motion at docket entries 75, 76, 77, and 79.

      SO ORDERED.

Dated: April 15, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
